      Case 2:20-cv-02382-NIQA Document 15 Filed 09/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROCIO MALDONAGO-GOMORA                        :            CIVIL ACTION
          Plaintiff                            :
                                               :            NO. 20-2382
               v.                              :
                                               :
 ANALYTICAL TECHNOLOGY,                        :
 INC., et al.                                  :
              Defendant                        :

                                          ORDER

       AND NOW, this 8th day of September 2020, upon consideration of Defendants’ partial

motion to dismiss, [ECF 8], Plaintiff’s response in opposition thereto, [ECF 9], Defendants’

reply, [ECF 1], and the allegations contained in the complaint, [ECF 13], it is hereby

ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion, the

motion is GRANTED, and Plaintiff’s claims premised on the conduct of the person identified

in the complaint as “Edward” are DISMISSED. Defendants shall file an answer to the

complaint by September 29, 2020.



                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO, J.
                                           Judge, United States District Court
